DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 04/19/2021 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 1-7 are cancelled.
	Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Qi (“PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation”) discloses deep learning architectures capable of reasoning about 3D geometric data such as point clouds.  Qi’s PointNet is a unified architecture that directly takes point clouds as input and outputs either class labels for the entire input or per point segment labels for each point of the input.  However, Qi, either alone or in combination with other references, fails to disclose “receiving a three-dimensional cloud, wherein the three-dimensional cloud includes a first three-dimensional position of a first point for learning and a first intensity value, wherein the first intensity value indicates a first reflection intensity at the first point for learning; generating, based on a combination of the three-dimensional cloud, cloud labels for learning and a clustering hyperparameter using the three-dimensional position, a plurality of supervoxels; generating the 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665